CAPITOL PARK HOTEL CORPORATION, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Capitol Park Hotel Corp. v. CommissionerDocket No. 7705.United States Board of Tax Appeals5 B.T.A. 1160; 1927 BTA LEXIS 3660; January 25, 1927, Promulgated *3660 Ferdinand Tannenbaum, Esq., for the petitioner.  Robert A. Littleton, Esq., for the respondent.  STERNHAGEN *1160  Deficiency of $311.66 income and profits tax for 1920, the respondent having allowed 2 per cent depreciation on a building instead of the 3 per cent claimed by petitioner.  *1161  FINDINGS OF FACT.  The petitioner owns the Capitol Park Hotel in Washington, D.C.  The building was constructed in 1913, of brick, steel, and stone.  It has seven stories, 150 rooms and 94 baths.  The land upon which it stands is steadily increasing in value.  A reasonable allowance for exhaustion, wear and tear, including obsolescence, of the building is 3 per cent.  OPINION.  STERNHAGEN: The evidence consists of the testimony of three witnesses who described the building and the surrounding conditions affecting its probable life and usefulness and within their qualifications expressed their opinions in respect thereof.  This being a question of fact, it is unnecessary to set forth the supporting evidence.  It has been given full consideration and justifies the conclusion that the building may reasonably be expected to have a useful life of not more*3661  than 33 1/3 years, thus establishing the reasonableness of the petitioner's claim for an allowance of 3 per cent exhaustion, wear and tear, and obsolescence.  We reverse the Commissioner.  Judgment will be entered on 15 days' notice, under Rule 50.